Citation Nr: 0005956	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-09 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1970 to June 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Reno, Nevada 
Department of Veterans Affairs (VA) Regional Office (RO).   

In December 1998, the appellant testified at a travel board 
hearing before a Board Member who subsequently left the 
Board.  The appellant was subsequently offered the 
opportunity to appear and testify at another hearing.  He 
declined the offer.


FINDINGS OF FACT

1. The appellant does not have a service-connected orthopedic 
disorder for which he  wears or uses a prosthetic or 
orthopedic appliance that tends to wear out or tear his 
clothing; and he does not have a service-connected skin 
condition for which a physician has prescribed medication 
that causes irreparable damage to his outer garments.

2. The appellant has proffered evidence of a current 
diagnosed nicotine dependence that has been linked by 
competent evidence to his service.  



CONCLUSIONS OF LAW

1. The claim of entitlement to a clothing allowance may not 
be granted as a matter of law.  38 U.S.C.A. § 1162 (West 
1991); 38 C.F.R. § 3.810 (1999).

2. The claim of entitlement to service connection for 
nicotine dependence is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of entitlement to service 
connection for an annual clothing allowance, the appellant 
contends that he should be granted the benefit sought because 
the balms and ointments that he uses for treatment of his 
service-connected back strain regularly cause damage to his 
undergarments.

The appellant further contends that a grant of service 
connection for nicotine dependence is appropriate.  He argues 
that although he smoked cigarettes prior to his entry onto 
active military service, his tobacco use was 
"experimental," and he did not develop an addiction to 
nicotine until after he entered the U.S. Navy.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and for the sake of clarity, 
the Board will review each of the appellant's claims 
separately.  As to each issue, a brief factual review of 
evidence of record will be followed by a description of the 
relevant law, VA regulations, decisions of the United States 
Court of Appeals for Veterans Claims and other controlling 
authority.  The Board will then analyze each of the 
appellant's claims in light of the particularly applicable 
law.  

Entitlement to an annual clothing allowance

Factual background

Service connection is in effect for a number of different 
disabilities, including, inter alia, low back pain, 
degenerative joint disease and osteoarthritis; and 
hemorrhoids.  Service connection has not been granted for any 
disorder of the skin.

The appellant sought a clothing allowance by application 
received in August 1997.  In his application, the appellant 
stated that he used analgesic balms, including Bengay(r) for in 
treating his service-connected degenerative disc disease of 
the lumbar spine.  The appellant further stated that he 
purchased the balms in "over-the-counter" sales.  

In support of his claim, the appellant submitted a copy of a 
September 1997 note, authored by E.F.H., R.N.  Nurse N. noted 
that the appellant had degenerative disc disease, and that he 
used a analgesic balm that was very effective.  Nurse H. 
further stated that the appellant was advised to continue 
this regimen.  

In his February 1998 notice of disagreement, the appellant 
reported that in addition to using balms for his back, he 
also used suppositories for his service-connected 
hemorrhoids.  

At the December 1998 Travel Board hearing, the appellant 
testified in substance that he used the analgesic balms up to 
three times per week.  He stated that the ointments he used 
stained his clothes, primarily his undergarments.  He added 
that Nurse N. wrote the September 1997 note because a VA 
rating specialist informed him that his claim for a clothing 
allowance could be granted if he could provide medical 
evidence that he was using a balm that contained oil.   

Relevant  law and regulations

A veteran is entitled to a clothing allowance if he:  (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that causes 
irreparable damage to the veteran's outer garments. 38 
U.S.C.A. § 1162 (West 1991); see also 38 C.F.R. § 3.810 
(1999).

Analysis

Although the appellant has a service-connected orthopedic 
disorder, for which he uses a commercially available 
ointment, he does not have a disability for which he wears or 
uses a prosthetic or orthopedic appliance.  Nor does he use a 
physician- prescribed medication for a skin condition due to 
a service-connected disability that causes irreparable damage 
to the veteran's outer garments.  

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Additional comments

The Board is of course aware that the law allows for a 
clothing allowance in the case of a service-connected 
orthopedic disability which calls for the use of devices or 
appliances which cause wear and tear on the clothing.  The 
law also allows for a clothing allowance in the case of a 
service-connected skin disability which calls for physician-
prescribed medication which causes damage to the outer 
garments.  The law does not, however, allow for a clothing 
allowance in cases, such as this one, in which a service-
connected orthopedic disability leads to the use of analgesic 
balms or ointments which stain the clothing.  In adjudicating 
claims, the Board is bound by the law and VA regulations.  
See 38 U.S.C.A. § 7104(c); cf. Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  

With respect to the appellant's statement which appears to 
indicate that he may have pursued this issue based on 
information received from a VA adjudicator, the Board notes 
that while it is indeed unfortunate if the appellant may have 
been given incorrect or incomplete information by a VA 
employee, the Court has held "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994). See, in general, Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) [the payment of Government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a Government employee cannot be used to estop 
the Government from denying benefits].

Entitlement to service connection for nicotine dependence

Factual background

The record reflects that the appellant enlisted in the United 
States Navy in July 1970, and remained on continuous active 
duty until June 1991.  At the time of his enlistment, the 
appellant was 17 years and six months old.  

The appellant sought service connection for nicotine 
dependence by application received in November 1997.  In a 
statement received in December 1997, the appellant reported 
that he began to use tobacco products in June 1970.  He 
stated that beginning in June 1970, he used two to three 
packs of cigarettes per day.  

The appellant's service medical records reveal that he smoked 
cigarettes throughout the course of his military duty.  In 
September 1988, the appellant reported that he had only 
recently stopped smoking.  However, in October 1988, during 
the course of treatment for "resolving" bronchitis, the 
appellant was advised to stop smoking cigarettes.  The 
appellant was advised to stop smoking on numerous occasions 
thereafter, including June 1989. 

In a February 1972 hospitalization record, it was noted that 
the appellant reported smoking "one pack of cigarettes per 
day for the past three years."   

In June 1980, the appellant underwent a service department 
medical screening to determine potential asbestos exposure.  
He reported that he was than smoking 30-40 cigarettes per 
day, and that he had smoked since he was 16 years of age.  As 
to the frequency of his pre-service tobacco use, there was no 
information rendered.  

In a May 1989 record of emergency care for hypertension, a 
treatment plan was provided that included, in part, the 
appellant's cessation of smoking.  It was noted that the 
appellant had reported he had been smoking two packs of 
cigarettes per day since the age of 13.   In a January 1990 
service medical record "problem list" entry, it was noted 
that the appellant had reported a history of being a smoker 
for 25 years - the annotation of 4 packs per day follows 
thereafter.   

Prior to his retirement from active Naval service, the 
appellant underwent a service department physical examination 
in September 1990.  A diagnosis of nicotine dependence is not 
reflected in the report of the examination.  It was noted 
that the appellant was being retired from service on a 
medical basis because of a panic disorder.  

Among other diagnoses, the appellant was diagnosed to be 
nicotine dependent in March 1992.  It was then noted that the 
appellant had reported he had been smoking since about the 
age of 14.  The notation of one and one-half of cigarettes 
per day follows the time of onset of the appellant's tobacco 
use.  

In a July 1992 hospital report, it was noted that the 
appellant was a smoker of from two to three packs per day for  
25 years.   

During a January 1995 VA medical examination, the appellant 
reported a history of sinusitis and bronchitis over the 
previous 22 years.  He reported that he was then smoking 
three cigarettes per day, "formerly two packs a day starting 
at age 15 or 16."  

The appellant underwent a VA psychiatric examination in March 
1998, conducted by N.A., M.D.  The examiner observed that 
"the information for this report was obtained directly from 
him." The appellant was diagnosed to be nicotine dependent.  
The examiner further observed that as to the appellant's 
nicotine dependence, the appellant:

" . . . reported that he experimented 
with cigarettes at age 14 [or] 15, but 
when he joined the [N]avy, it was so easy 
for him to get cigarettes.  He reported 
that the cost of cigarettes was almost 
'nothing' and he started smoking until he 
reached two or three packs per day.  He 
reported that because of smoking, he had 
problems with hypertension and chronic 
bronchitis.  He reported that he tried 
many times to quit smoking but the 
longest he was able to quit was for three 
hours."  
Examination report; March 19, 1998, page 
2.

At a December 1998 Travel Board hearing, the appellant 
testified in substance that he began smoking at approximately 
the age of 15 or 16.  He stated that although he then smoked 
cigarettes, he could not afford to buy a pack of cigarettes, 
so he would obtain them from his brother or his friends.  He 
stated that at that time, he would smoke up to 2 cigarettes 
per day "at the most," and that he would smoke "whenever 
he could get them."  He added that it was an insignificant 
amount, and that he did not crave tobacco at that time.  
Instead, he stated that he smoked more as a "social 
interaction."  He added that when he joined the Navy, 
cigarettes were easily obtainable because they were 
inexpensive.  He stated that the opportunities to smoke were 
given by the Navy as rewards.  

The appellant stated that none of his civilian doctors had 
ever advised him that his smoking dependence began in 
service.  He stated that Dr. N.A., who conducted his March 
1998 examination, told him "that it was his opinion that 
[the appellant's] smoking prior to service was experimental, 
that [he] hadn't reached the addictive stage and he believes 
that [the appellant's] addiction began in basic training."   

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991);38 C.F.R. § 
3.303(a) (1999).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In Savage v. Gober, 10 Vet. App. 488 (1997), it was held that 
38 C.F.R. § 3.303(b) afforded the veteran claimant an 
opportunity to use "the chronic disease shown as such in 
service" provision when the evidence demonstrated: (1) that 
the veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  As to the nature of the 
evidence required to demonstrate both components of the 
Savage inquiry, the critical focus is upon whether the 
disorder at issue requires medical evidence, or is of a 
nature so that layperson's observations would suffice as to 
its existence. Savage, 10 Vet. App. 495-497; see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).


Service-connection - nicotine dependence 

The VA General Counsel issued a precedent opinion in January 
1993 wherein it held that direct service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  VAOPGCPREC 2-93 (January 13, 1993), citing 38 
C.F.R. § 3.303(d) (1997).  The General Counsel further held 
that determination as to whether nicotine dependence may be 
considered a disease for compensation purposes is essentially 
an adjudicative matter that must be resolved by adjudicative 
personnel based on accepted medical principles.  The opinion 
also observed that if nicotine dependence is considered to be 
a disease for compensation purposes, such dependence began in 
service, and resulting tobacco use led to disability, then 
the issue becomes whether secondary service connection could 
be established for that disability pursuant to 38 C.F.R. § 
3.310(a) (1997).  The opinion noted that the threshold 
question then becomes whether secondary service connection of 
tobacco-related disability or death is whether nicotine 
dependence may be considered a disease within the meaning of 
the veterans' benefit laws.  See VAOPGCPREC 2-93, Paras. 2-4.

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes, and that, assuming that 
nicotine dependence may be considered a "disease" for 
compensation purposes is adopted by VA adjudicators, then 
secondary service connection could then be established, under 
the terms of 38 C.F.R. § 3.310(a) (1997), only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use may be considered the proximate cause of the 
disability or death which is the basis of the claim.  A 
subsequent event, which is referred to as an "intervening" 
cause, may interrupt the causal connection between an event 
or circumstances and subsequent incurrence of disability or 
death.  See, e.g., Bludworth Shipyard, Inc. v. Lira, 700 F.2d 
1046, 1051-52 (5th Cir. 1983).

The General Counsel indicated that, again, assuming that VA 
adjudicators adopt the Under Secretary for Heath's conclusion 
that nicotine dependence may be considered a disease for 
compensation purposes, then the two principal questions that 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:

(1) whether the veteran acquired a dependence on 
nicotine during service, and;

(2) whether nicotine dependence which arose during 
service may be considered the proximate cause of 
disability or death occurring after service.

The General Counsel noted that with regard to the first 
question, the determination of whether a veteran is dependent 
on nicotine, this is a medical issue.  The General Counsel in 
VAOPGCPREC 19-97 cited to The American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th edition (i.e., DSM-IV), at 243 (1994), noting 
that the criteria for diagnosing substance dependence is 
generally to be applied in diagnosing nicotine dependence. 
Under those criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.  Id. at 181, 243-45.

The General Counsel revisited these issues in a precedent 
opinion that was issued in May 1997, wherein it was held 
that, assuming that nicotine dependence may be considered a 
disease for purposes of the laws governing veterans' 
benefits, that the veteran acquired a dependence on nicotine 
while in service, and that said dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by him, then service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  The General Counsel reiterated that the answers to 
these dispositive questions must be determined by 
adjudication personnel applying established medical 
principles to the facts of the particular case in question.  
The opinion also reflects that, on the issue of proximate 
cause, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

The acting Under Secretary for VA benefits has indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices (ROs) and Medical 
Centers (VAMCs) that, in view of the conclusion by the Under 
Secretary for Health for VA that nicotine dependence may be 
considered a disease for VA compensation purposes, then the 
answer in all nicotine dependence cases to the first element 
set forth in the precedent opinion by the General Counsel 
(VAOPGCPREC 19-97) is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits noted that 
each decision must then specifically address the remaining 
two elements; i.e., whether the veteran acquired a dependence 
on nicotine in service; and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the parameters that 
were set forth by the General Counsel in its precedent 
opinion and according to 38 C.F.R. § 3.310 (1997).


Well-grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In 
ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  


Analysis

As has been alluded to above, a claimant for VA benefits, 
such as the appellant, must present evidence of a present 
disability linked by competent evidence to some incident of 
military service in order to submit a well-grounded claim 
under 38 U.S.C.A. § 5107(a); see Epps, 126 F.3d at 1469.  
Having reviewed all of the evidence pertaining to the 
appellant's claim of entitlement to service connection for 
nicotine dependence and presumed it credible for the limited 
purpose of determining whether the claim is plausible, the 
Board finds that the appellant has submitted a well-grounded 
claim.  

The appellant was diagnosed to be nicotine dependent in March 
1998 by VA physician Dr. N.A.  Examination of the appellant's 
service medical records, when presumed credible, reveals that 
the appellant was advised to stop smoking on numerous 
occasions at various times during his military service, and 
that he reported an inability to do so.  Given these facts, 
the Board is of the opinion that the appellant has presented 
a well-grounded claim of entitlement to service connection 
for nicotine dependence.  He has produced a competent medical 
opinion that he is nicotine dependent, and medical evidence 
of a chronic condition in service.  Moreover, the appellant's 
account of an inability to stop smoking is clearly within his 
own competence, and evidences a continuity of symptoms that 
in whole serves to well ground the claim.  See Grover v. 
West, 12 Vet. App. 109 (1999).

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of his claim by affording him a medical examination and by 
obtaining relevant records which could possibly substantiate 
his claim.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  

As will be discussed below, the appellant's claim will be 
remanded to ensure that VA has complied with its statutory 
duty to assist.


ORDER

A well-grounded claim not having been submitted, an annual 
clothing allowance is denied.

The appellant's claim of entitlement to service connection 
for nicotine dependence is well grounded.


REMAND

Reasons for Remand

The factual background pertaining to the appellant's claim of 
service connection for nicotine dependence is summarized 
above.

Under the law, the evidentiary assertions presented to well 
ground a claim are presumed to be true for the limited 
purpose of ascertaining whether the claim is well grounded.  
King, 5 Vet. App. at 21.  However, while the appellant's 
assertions are presumed credible for the limited purpose of 
ascertaining whether his claim is well grounded, the 
presumption of credibility does not extend beyond this 
predicate determination.  Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993).  

The Board notes that, although the March 1998 VA psychiatric 
examination report was suggestive of a connection between the 
appellant's service and the nicotine dependence which was 
diagnosed at the examination, there was no definitive 
diagnosis rendered to the effect that the diagnosed nicotine 
dependence began during service.

The Board notes in this regard that in his May 1998 Notice of 
Disagreement, the appellant argued that Dr. N.A.'s report 
reflects that the appellant's pre-service nicotine use was 
"experimental," and that smoking increased dramatically 
after service entry.  The appellant is incorrect in this 
reading, because the physician's report does not reflect this 
opinion.  However, the appellant is correct in observing that 
there is presently no competent medical opinion reflecting 
the appellant was nicotine dependent upon entrance onto 
active duty - a conclusion reached by the RO in the denial of 
the appellant's claim.

As is noted above, the critical issue in this matter involves 
a matter of medical expertise.  Without competent medical 
opinion, the Board cannot render its own unsubstantiated 
medical conclusion that the appellant's tobacco use in 
service  resulted in nicotine addiction or the disorder for 
which he presently seeks service connection.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, the 
appellant is equally without competence to fulfill this role. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any pertinent 
VA, private, or other medical treatment 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO should afford the appellant a 
VA mental disorders examination, to be 
conducted by an appropriately qualified 
specialist who has not previously 
examined the appellant, to determine 
whether the appellant developed a 
nicotine dependence as a result of in-
service smoking.  The appellant's claims 
folder and a copy of this remand must 
reviewed by the examiner prior to the 
conduct of the examination, and their 
receipt and review must be acknowledged 
in any report generated as a result of 
this remand.  The examiner must 
specifically opine as to the following 
inquiries, addressing the appropriate 
provisions of DSM-IV in any report 
generated as a result of this remand.  
The examiner may express the opinion 
rendered in terms of the likelihood of 
the response (i.e., more or less likely 
than not or equally likely):  

a.  Was the appellant nicotine dependent 
prior to entry onto active military 
service? 

(i)  If so, did the appellant's 
nicotine dependence increase during such 
service, and if so, was the increase due 
to the natural progress of the disease?  

(ii).  If the appellant was not 
nicotine dependent prior to entry onto 
active military service, was the 
appellant's nicotine dependence incurred 
as a result of in-service smoking?  

3.  Thereafter, the RO should 
readjudicate the appellant's claim under 
a broad interpretation of the applicable 
regulations.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished with a 
Supplemental Statement of the Case, including any additional 
laws and regulations, and given the applicable time to 
respond thereto.  

The Board emphasizes its remand of this matter should not be 
interpreted in any manner as expressive of an opinion as to 
the merits of the appellant's claim.  No action is required 
of the appellant until further notice is obtained. 

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  
Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Additional Comments

The appellant has in essence contended that the United States 
government furnished him with cigarettes during his active 
duty and this action led to the disability which is the 
subject of this appeal.  The Board wishes to make it clear 
that the source, cost, or availability of tobacco, or any 
social or peer pressure inducing its use, is wholly 
irrelevant to the matters at hand.  As is noted above, the 
critical issue here involves medical expertise.  Without a 
competent medical opinion, the Board cannot render its own 
unsubstantiated medical conclusion that the appellant's 
tobacco use in service resulted in nicotine addiction.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, 
the appellant is equally without competence to fulfill this 
role.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

To the extent that the appellant may be raising an argument 
concerning the culpability of the United States government in 
connection with furnishing tobacco products to servicemen, 
such is not contemplated in the law and VA regulations as a 
factor in the Board's deliberations.  Moreover, if the 
appellant's contention is that given the ready availability 
of tobacco during his service, a grant of service connection 
for disabilities allegedly arising therefrom would be 
equitable, the Board is without authority to grant relief on 
this basis.  The Board is bound by the law made applicable to 
it by statute, regulations, and the precedential decisions of 
the appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been held that the authority to award equitable relief under 
section 503(a) is committed to the discretion of the 
Secretary, and that the Board is without jurisdiction to 
consider that which is solely committed to the Secretary's 
exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The medical record entry thus suggests that the appellant had been smoking cigarettes since 1965, 
or since approximately the age of 12.  
  The medical report thus suggests that the appellant was smoking cigarettes since 1967, when he 
was approximately 14 years of age.   
  During the course of this appeal, legislation was enacted which effectively prohibits service 
connection of death or disability on the basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of active service [to be codified as 
38 U.S.C.A. § 1103]. However, this law is effective only as to claims filed after June 9, 1998. The 
appellant's claim of entitlement to service connection was filed in November 1997.  Accordingly, 
the Board will evaluate the appellant's contentions under the more lenient standard articulated 
above.

